DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Differential Pressure Sensor with Improved Filter Stability.
Claim Objections
Claims 7, 9, and 11 are objected to because of the following informalities:
Regarding claims 7, 9, and 11 the claims recite the “upper surface portion” and are ultimately dependent from claim 1. However, the introduction of the “upper surface portion” is recited in claim 2 from which claims 7, 9 and 11 do not depend. Examiner suggest amending the claims to properly reflect the introduction and further limiting scope of the “upper surface portion” in further dependent claims. For the purpose of examination examiner will treat claims as further limiting the “upper surface portion” if it were introduced in clam 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto US20180252606.
Regarding claim 1, Kishimoto discloses a differential pressure sensor (abstract, Fig 1), comprising: a sensor module (pressure sensor module-1) configured to detect a pressure difference between an atmospheric pressure and a pressure of a measured medium (Paragraph 0024, 0033); a case body (housing-30 connected to case-40), which is configured to contain the sensor module (See Fig 1), and in which an atmosphere introducing hole (atmosphere introducing hole-46) for introducing atmospheric air into the case body is formed; and a filter (filter-47) provided from inside the case body to cover the atmosphere introducing hole, the case body having a protrusion (cylindrical part-41 forms an upward protrusion) , which protrudes to an inside of the case body (See fig 1), the atmosphere introducing hole being formed in the protrusion, the filter being joined to the protrusion (See Fig 1 which shows the atmosphere introducing hole being formed in the cylindrical part protrusion and the filter being joined to the protrusion.) (See Paragraph 0033).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto US20180252606 in view of applicants partial translation of JP63177733 cited on applicant’s IDS (hereinafter “JP”).
Regarding claim 3, Kishimoto discloses the pressure sensor according to claim 1.
However, Kishimoto fails to disclose the protrusion has a cylindrical shape, in which a hollow portion is formed outside the case body. JP discloses the protrusion (pedestal-5) has a cylindrical shape, in which a hollow portion is formed outside the case body (See Fig 1-2 which shows the hollow portion formed outside the case body-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the protrusion design of JP into Kishimoto for the purpose of creating a more stable device. The modification would allow for ensuring atmospheric pressure was able to be measured while ensuring foreign objects could not damage the sensor.
Regarding claim 5, Kishimoto discloses the pressure sensor according to claim 3.
However, Kishimoto fails to disclose the atmosphere introducing hole is formed on the same axis as the hollow portion, and wherein the hollow portion a sectional area that is larger than a sectional area of the atmosphere introducing hole. JP discloses the atmosphere introducing hole (reference pressure introduction hole-4) is formed on the same axis as the hollow portion, and wherein the hollow portion a sectional area that is larger than a sectional area of the atmosphere introducing hole (See Fig 1-2 which shows the hollow portion has a larger sectional area than that of the atmosphere introducing hole).

Regarding claim 7, Kishimoto discloses the pressure sensor according to claim 1.
However, Kishimoto fails to disclose the upper surface portion has an outer wall portion formed thereon to project to the inside of the case body and surround an outer periphery of the filter. JP discloses the upper surface portion has an outer wall portion (plastic plate-12) formed thereon to project to the inside of the case body and surround an outer periphery of the filter (resin-14). (See Fig 1, which shows the plastic plate surrounding the filter)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the upper surface design of JP into Kishimoto for the purpose of creating a more stable device. The modification would allow for ensuring atmospheric pressure was able to be measured while ensuring foreign objects could not damage the sensor.
Regarding claim 9, Kishimoto discloses the pressure sensor according to claim 3.
However, Kishimoto fails to disclose the upper surface portion has an outer wail portion formed thereon to project to the inside of the case body and surround an outer periphery of the filter. JP discloses the upper surface portion has an outer wall portion (plastic plate-12) formed thereon to project to the inside of the case body and surround an outer periphery of the filter (resin-14). (See Fig 1, which shows the plastic plate surrounding the filter)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the upper surface design of JP into Kishimoto for the purpose of creating a more stable device. The modification would allow for ensuring atmospheric pressure was able to be measured while ensuring foreign objects could not damage the sensor.
Regarding claim 11, Kishimoto discloses the pressure sensor according to claim 5.
However, Kishimoto fails to disclose the upper surface portion has an outer wall portion formed thereon to project to the inside of the case body and surround an outer periphery of the filter. JP discloses the upper surface portion  has an outer wall portion (plastic plate-12) formed thereon to project to the inside of the case body and surround an outer periphery of the filter (resin-14). (See Fig 1, which shows the plastic plate surrounding the filter)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the upper surface design of JP into Kishimoto for the purpose of creating a more stable device. The modification would allow for ensuring atmospheric pressure was able to be measured while ensuring foreign objects could not damage the sensor.
Allowable Subject Matter
Claims 2, 4, 6, 8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts such as Kishimoto and JP made available do not teach, or fairly suggest  the protrusion has an upper surface portion, wherein the atmosphere introducing hole is formed in the upper surface portion, wherein the protrusion further has an annular projection, which projects from the upper surface portion to the inside of the case body and surrounds the atmosphere introducing hole, and wherein the filter is joined to the annular projection.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855